EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven L. Nichols on October 7, 2021.
The application has been amended as follows: 
1. 	(currently amended)  A fluid ejection device comprising:
a blank cassette comprising:
a substrate;
a die coupled to the substrate;
a number of assigned electrical traces formed on the substrate, wherein the number of assigned electrical traces are wirebonded to the die;
a number of unassigned electrical traces formed on the substrate, wherein the number of unassigned electrical traces are not wirebonded to the die after formation of the blank cassette; [[and]]
at least one wirebond coupling at least one of the assigned electrical traces to the die assigning at least one function to the fluid ejection device; and
at least one end user-defined wirebond coupling at least one of the unassigned electrical traces to the die assigning at least one additional function to the fluid ejection device.

2. 	(currently amended)	 The fluid ejection device of claim 1,[[:]]
	
	wherein a first wirebond of the at least one end user-defined wirebond coupled between a first die pad of the die and a first unassigned trace provides a first function different from the first wirebond of the at least one wirebond coupled between the first die pad of the die and a second unassigned trace.

3. 	(currently amended)  The fluid ejection device of claim 1,[[:]] 
	
	wherein a first wirebond of the at least one end user-defined wirebond coupled between a first die pad of the die and a first unassigned trace provides a first function different from a second wirebond of the at least one wirebond coupled between a second die pad of the die and a second unassigned trace.

end user-defined wirebond to form a connect detect verifying that the electrical traces are coupled to control logic.

5. 	(original) The fluid ejection device of claim 1, further comprising coupling the number of assigned electrical traces to control logic via the at least one wirebond.

6. 	(currently amended)  A method of forming a cassette comprising at least one dispense head, the method comprising:
forming the at least one dispense head comprising:
forming a monolithic substrate;
coupling a fluid ejection die to the substrate;
forming a number of assigned traces on the substrate;
electrically coupling each of the number of the assigned traces to a die pad of the fluid ejection die based on an assigned function of the cassette with regard to the respective assigned traces; [[and]]
forming a number of unassigned traces on the substrate leaving the unassigned traces uncoupled to the fluid ejection die; and
after fabrication of the cassette, electrically coupling at least one of the unassigned traces with at least one end user-defined wirebond to the fluid ejection die thereby assigning at least one additional function to the cassette.

(cancelled).

8. 	(currently amended)	  The method of claim [[7]] 6, wherein electrically coupling at least one of the unassigned electrical traces with at least one end user-defined wirebond to the fluid ejection die comprises electrically coupling at least one of the unassigned electrical traces to a die pad of the fluid ejection die based on a target function of the cassette.

9. 	(original)	The method of claim 6, wherein the assigned and unassigned traces are formed using laser direct structuring (LDS).

10. 	(original)	The method of claim 6, further comprising mounting a plurality of dispense heads within a frame.

11. 	(original)	The method of claim 10, wherein at least two of the plurality of dispense heads are wirebonded to provide at least two different functions to their respective dispense heads.

12. 	(currently amended)  A system for ejecting a fluid into an assay comprising:
a blank cassette comprising:
at least one dispense head comprising:
a substrate;
a die coupled to the substrate; 
a number of assigned electrical traces formed on the substrate, wherein the number of assigned electrical traces are wirebonded to the die;
a number of unassigned electrical traces formed on the substrate, wherein the number of unassigned electrical traces are not wirebonded to the die following formation of the blank cassette; [[and]]
at least one wirebond coupling at least one of the assigned electrical traces to the die assigning at least one function to the dispense head; and
at least one end user-defined wirebond coupling at least one of the unassigned electrical traces to the die assigning at least one additional function to the fluid ejection device; and
a controller communicatively coupled to the die to instruct the die to eject an amount of the fluid.

13. 	(original) The system of claim 12, wherein a plurality of dispense heads are included within the system, the dispense heads being integrated into a frame.

14. 	(currently amended)	The system of claim 12,[[:]]  
	
	wherein a first wirebond of the at least one end user-defined wirebond coupled between a first die pad of the die and a first unassigned trace provides a first function to the cassette different from the first wirebond of the at least one wirebond coupled between the first die pad of the die and a second unassigned trace.

15. 	(currently amended)	 The fluid ejection device of claim 12,[[:]] 
	
	wherein a first wirebond of the at least one wirebond coupled between a first die pad of the die and a first unassigned trace provides a first function different from a second wirebond of the at least one wirebond coupled between a second die pad of the die and a second unassigned trace.

16.	(previously presented) The fluid ejection device of claim 1, wherein the number of assigned electrical traces are formed between the number of unassigned electrical traces.

17.	(currently amended)	 The fluid ejection device of claim 1, wherein one of the at least one end user-defined wirebond couples at least one of the unassigned electrical traces to multiple die pads of the die.

18.	(previously presented) The method of claim 6, further comprising preventing signals from passing to the number of unassigned traces.
19.	(previously presented) The method of claim [[7]] 6, further comprising sending a sensing signal through an unassigned trace to identify a device within the die associated with a die pad to which a wirebond of the unassigned trace is coupled.

20.	(previously presented) The method of claim [[7]] 6, further comprising:
	detecting a type of the die; and
	determining, from a look-up table, a functionality added by a placement of the wirebond between the unassigned trace and the fluid ejection die.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggests the invention as set forth in the claims above.  The examiner agrees with applicant’s argument with respect to Bibl et al., (US 2011/0115852) beginning at page 11 of the response filed August 05, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798